Citation Nr: 1334742	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  02-17 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for residual scars of a right arm gunshot wound.

2.  Entitlement to an initial compensable rating for residual scars of a right leg shell fragment wound.

3.  Entitlement to a separate compensable rating for residuals of a gunshot wound of muscle groups V and VI, biceps and triceps, of the right arm.

4.  Entitlement to a separate compensable rating for residuals of a shell fragment wound manifested by muscle injury of the right leg. 

5.  Entitlement to service connection for lumbar myositis and lumbar degenerative disc disease (back disorder), to include as secondary to residuals of a right leg shell fragment wound other than scars.

6.  Whether new and material evidence has been submitted that is sufficient to reopen a claim for service connection for a psychiatric disorder, to include depressive disorder or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Y. S.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  A January 2002 rating decision granted service connection for residuals of a gunshot wound of the right leg and scars of the right arm and assigned a noncompensable rating for each disability.  A September 2003 rating decision denied service connection for depressive disorder (claimed as PTSD) and denied service connection for lumbar myositis and lumbar degenerative disc disease, to include as secondary to the service-connected right leg disability.  The Veteran attended a hearing before RO personnel in March 2005 and before the undersigned in February 2009.  Transcripts of these hearings are of record.

In June 2013 the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development.

The Board has recharacterized the issues of increased ratings for scars to more accurately reflect the right leg and right arm disabilities resulting from shell fragment and gunshot wounds, respectively, that have been the subject of the pending appeal.  In addition, as discussed in detail in the REMAND below, the Board finds that the December 2000 claim for service connection for combat wounds of the right leg and right arm requires consideration of whether residuals of shell fragment wounds of the right leg and gunshot wounds of the right arm include muscle injury.  

The issues of whether new and material evidence has been submitted that is sufficient to reopen a claim for service connection for a psychiatric disorder, to include depressive disorder or PTSD; entitlement to a separate compensable rating for residuals of a shell fragment wound manifested by muscle injury of the right leg; entitlement to a separate compensable rating for residuals of a gunshot wound of muscle groups V and VI, biceps and triceps, of the right arm; and entitlement to service connection for a back disability, to include as secondary to residuals of a shell fragment wound of the right leg, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  Residual scars of a right arm gunshot wound have been manifested by superficial, nonlinear, stable scars measuring 4 cm round and 1 cm round with no pain on examination or limitation of function or motion.

2.  Residual scars of a right leg shell fragment wound have been manifested by a superficial, nonlinear, stable scar measuring 1 cm round with no pain on examination or limitation of function or motion. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residual scars of a right arm gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 (2013), Diagnostic Code 7805 (prior to August 30, 2002; effective August 30, 2002; effective October 23, 2008).

2.  The criteria for an initial compensable rating for residual scars of a right leg shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 (2013), Diagnostic Code 7805 (prior to August 30, 2002; effective August 30, 2002; effective October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the appeal regarding the right arm and right leg scar disabilities arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the Veteran was provided with an additional VA examination to evaluate the current severity of his service-connected scars.  The evidence of record contains service treatment records, post-service VA and private treatment records, VA examination reports, records from the Social Security Administration, hearing testimony, and lay statements from the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Criteria & Analysis

The Veteran contends that compensable ratings are warranted for residual scars from a right arm gunshot wound and a right leg shell fragment wound.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The issues on appeal involve the Veteran's dissatisfaction with the initial ratings for his right arm and right leg scar disabilities assigned following the grant of service connection, and staged ratings are to be considered.

By way of history, the Veteran's service treatment records are silent for complaints, findings, diagnosis, or treatment for gunshot or fragment wounds.  On separation examination in August 1968, clinical evaluation of the upper and lower extremities was reported as normal.  

The Veteran's service personnel records reflect that he served in the Republic of Vietnam from March 1967 to March 1968, initially as a rifleman and then as a security guard from September 1967 until returning to the United States.  Wounds were documented as gunshot wound to the right arm in May 1967 and fragment wound to the right knee in July 1967.  Awards included the Purple Heart with 1 Oak Leaf Cluster and Combat Infantry Badge.

Both the right arm gunshot wound and the right knee fragment wound, which were characterized in the January 2002 rating decision as scars of the right arm and residuals of gunshot wound of the right leg, respectively, have been rated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.

The schedule for rating disabilities of the skin was revised effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The VA General Counsel has held that where a law or regulation changes during the pendency of a claim, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  See VAOPGCPREC 3-00 (April 10, 2000). 

Both the previous and revised criteria for Diagnostic Code 7805, other scars, provide that they will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to and effective August 30, 2002).

For scars, the criteria for evaluating disabilities of the skin were revised again during the pendency of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim for service connection for scars, claimed as bullet wounds to his legs and arms, was received in December 2000.  The Board has not received a request from the Veteran or his representative to be rated under the October 2008 revised criteria for scars. 

Under the current revised criteria (effective October 23, 2008), Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are evaluated based on disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Codes 7800 and 7801 pertain to burn scars or scars of the head, face, or neck.  Diagnostic Code 7802 provides a 10 percent rating for scars not of the head, face, or neck, that are superficial and nonlinear with an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7802, Note 1.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804, Note 1.

During a February 2003 VA scars examination, the Veteran described being wounded in combat on the right arm and right knee.  His complaints were limited to occasional numbness of the right arm and right knee scars upon palpation.  On examination, an entry scar laterally on the right triceps area between the triceps and biceps measured 4 cm round and had a brownish color, and an exit scar on the right medial proximal arm on the biceps area measured 1 cm round and had loss of color.  A fading scar with loss of color (hypopigmentation) on the anterior aspect of the right knee measured 1 cm round.  On examination of the scars, there was no pain; no adherence to underlying tissue; skin texture was normal; the scars were not unstable; there was no elevation or depression of the surface contour of the scars upon palpation; the scars were superficial without inflammation, edema, or keloid formation; there was no induration or inflexibility of the skin in the area of the scars; and there was no limitation of motion or function caused by the scars as the scars did not cross any joints.  The diagnosis was residuals of fragment wounds to the right knee and residuals of gunshot wound to the right arm with scars, healed.

The Veteran presented for another VA scars examination in July 2004.  He reported a gunshot bullet wound in the right arm and metallic fragment wounds in the right thigh, both occurring in 1967 in Vietnam.  Physical examination revealed right arm scars measuring 0.5 cm diameter on the right side of the arm and 0.5 cm diameter on the exit side of the right arm.  The examiner described the right leg disability as a "scar in the right leg below the patellar superficial scars very little in the anterior aspect mildly visible of 1 cm circumferential measurement, 1 cm diameter circumference shape, well healed superficial."  There was no limitation of motion or limitation of function of the extremities due to any of the scars.  The scars were superficial and stable with no loss of covering of the skin, no ulceration formation, no breakdown of the skin, and no adherence to underlying tissue.  The scars were not painful on examination.  

During a March 2005 hearing before RO personnel, the Veteran testified that his right arm hurts and gets cramps.  When asked about right leg pain, he stated that his right leg bothers him as if it were a cramp, adding that his leg has varicose veins that existed before military service.  He stated that after leaving Vietnam, he had surgery on his varicose veins "a little lower down" from where he was injured by shell fragments.

In February 2009, the Veteran testified that he can only carry his grandchildren in his arms for a short time because his right arm hurts.  He stated that he had told VA medical professionals about his right arm and right leg, but was told that there is nothing wrong.

During a May 2010 VA scars examination, the Veteran reported some pain in his biceps when lifting objects with his right arm.  On examination, a scar on the right lateral triceps measured 0.7 cm side by 1.2 cm long; a scar on the right medial biceps measured 0.5 cm wide by 1.2 cm long.  The scars were described as superficial, with no inflammation, no edema, no keloid formation, and no other disabling effects.  There was also no skin breakdown over the scars and the Veteran reported no pain.  The examination report did not address right knee residual scars.

The Veteran was afforded an additional VA scars examination in July 2013.  On physical examination of the right arm, a superficial, non-linear entry scar laterally on the triceps measured 1 cm by 0.5 cm.  A superficial, non-linear exit scar on the right medial proximal arm measured 1 cm by 0.5 cm.  A superficial, non-linear, fading scar at the right knee joint measured 1 cm by 0.5 cm.  None of the scars resulted in limitation of function.  None of the scars was painful, unstable, or exhibited by frequent loss of covering of skin over the scar.  

VA and private treatment records associated with the claims file did not reflect complaints or evaluation related to the service-connected scars.  

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the claim for initial compensable ratings for scars on the right arm or right leg.

Diagnostic Code 7805 (in effect prior to August 30, 2002, and prior to October 23, 2008) provides that scars may be rated on limitation of function of the affected part.  However, in this case, the Board notes that VA examination reports consistently documented that the Veteran did not have any limitation of function due to his scars.  Therefore, a compensable rating for scars of the right arm or right leg under Diagnostic Code 7805 prior to October 23, 2008 is not warranted. 

The Board has also considered other applicable codes for the Veteran's scars.  Prior to August 30, 2002, Diagnostic Code 7803 provided for a maximum 10 percent rating for superficial scars, poorly nourished, with repeated ulceration.  Diagnostic Code 7804 provided for a maximum 10 percent rating for superficial scars which are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior to August 30, 2002).  However, neither of these diagnostic codes is for application.  The Veteran's right arm and right leg scars are superficial.  The evidence has not shown that either is poorly nourished with repeated ulceration or tender and painful on objective demonstration.  

Diagnostic Codes 7800, 7801, and 7802 are inapplicable in this case as there is no showing that the Veteran has a disfiguring scar on his head, face, or neck; third degree burns; or second degree burns.  38 C.F.R. § 7.118, Diagnostic Codes 7800, 7801, 7802 (prior to August 30, 2002).  Therefore, a compensable rating under the prior skin codes is not warranted for any scar. 

Under the rating criteria effective from August 30, 2002 to October 22, 2008, Diagnostic Code 7802 for scars, other than of the head, face or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating when the scars cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (effective August 30, 2002).  Additionally, a maximum 10 percent rating is warranted either for superficial, unstable scars, under Diagnostic Code 7803, or for superficial scars, which are painful on examination, under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (effective August 30, 2002).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, Notes 1, 2 (effective August 30, 2002). 

However, the Veteran's scars have not been shown to be at least 929 sq. cm.  Additionally, as indicated by the VA examination reports, there is no evidence the Veteran's scars are unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (effective August 30, 2002).  Therefore, a compensable rating under these diagnostic codes is likewise unwarranted for right arm or right leg scars. 

Diagnostic Codes 7800 and 7801 are inapplicable as the Veteran has not been shown to have disfigurement of the head, face, or neck or have a scar other than the head, face, or neck that is deep or causing limited motion.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 (effective August 30, 2002). 

Although the Veteran's current claim for service connection for right arm and right leg scars was received in 2000 and neither the Veteran nor his representative asked that his scar disabilities be considered under the revised criteria for evaluating scars, which became effective on October 23, 2008, the Board has also considered these criteria.  However, even under the current, revised criteria for evaluating scars, a compensable rating would not be warranted for the Veteran's right arm or right leg scars.  For example, the May 2010 and July 2013 VA examination reports do not document any scars or disfigurement of the head, face, or neck; scars that are deep and nonlinear; superficial and nonlinear scars measuring 929 sq. cm. or greater; scars that are unstable or painful on examination; or scars resulting in other disabling effects.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (effective October 23, 2008).

As a final matter, the Board has also considered whether the Veteran's right arm and right leg scar disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's right arm and right leg scar disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted for right arm or right leg scars.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of an initial compensable rating for right arm scars or right leg scars at any point during the course of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, entitlement to increased ratings for right arm scars or right leg scars is not warranted, and the claims must be denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher initial ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for residual scars of a right arm gunshot wound is denied.

Entitlement to an initial compensable rating for residual scars of a right leg shell fragment wound is denied.

REMAND

Psychiatric Disorder

The Veteran has a right to substantial compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed, the case must be returned to the RO or AMC to provide the Veteran with proper notice regarding the information and evidence necessary to reopen a claim for service connection for a psychiatric disorder, to include depressive disorder or PTSD.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  While a June 2013 letter from the AMC provided additional information regarding the service connection and increased rating claims on appeal, the letter did not provide notice that complies with the requirements of Kent.  Remand is necessary so that such notice can be provided.

Separate Compensable Ratings for Muscle Injuries

A remand is required to determine whether the Veteran's residuals from a right arm gunshot wound and a right leg shell fragment wound include any muscle injuries.

As noted above, the Veteran's service personnel records document a gunshot wound to the right arm in May 1967 and a fragment wound to the right knee in July 1967.

The Veteran was previously afforded VA muscles examinations in February 2003 and September 2004.  During a February 2003VA muscles examination of his right arm and right knee, the Veteran could not recall whether he received any treatment in the field or any hospitalization, surgeries, or other repairs; the time until he was returned to duty; or any associated injuries to bony structures, nerves, or vascular structures and the nature of treatment required.  On examination, the examiner indicated that "muscle penetrated the right triceps, the right biceps.  The area where the scar is on the right knee does not have muscles, there is a bony area near the tibial tuberosity."  On examination in September 2004, the examiner indicated that the right tibialis anterior muscle group was penetrated.  In addition, a February 2003 VA scars examination describes entry and exit scars on the right arm from the gunshot wound.  

In March 2010, the Veteran specifically claimed entitlement to service connection for a right knee muscle group disability and a right arm muscle disability.  An April 2010 VCAA letter from the RO addressed the claim for "right knee muscle group condition" and "scars, right arm, claimed as right arm muscle condition."  An October 2011 rating decision contained a notice that the issues of "scars, right arm, claimed as right arm muscle condition" and "residuals of gunshot wound of right leg, claimed as legs gunshot wound and right knee muscle group condition" were under appeal status and that the Veteran would be notified of the decision in another rating decision at a later date.  However, subsequent rating decisions and an August 2013 SSOC were again limited to consideration of scars.  Therefore, the issues of entitlement to service connection for a separate compensable rating for residuals of a shell fragment wound manifested by muscle injury of the right leg and for a separate compensable rating for residuals of a gunshot wound manifested by muscle injury of the right arm must be remanded for initial adjudication.

Back Disability

The Veteran contends that his claimed back disability was caused by service-connected residuals of a right leg shell fragment wound.  Specifically, he believes that the right leg shell fragment wound caused a leg-length discrepancy, resulting in a shorter right leg, which in turn caused a back disability.

The Veteran's service connection claim for a back disability is intertwined with the claim for a separate compensable rating for residuals of a shell fragment wound, other than scars, of the right leg.  Accordingly, adjudication of the back claim must await development and adjudication of the right leg shell fragment wound claim.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

If, and only if, service connection is granted for residuals, other than scars, of a shell fragment wound of the right leg, the Veteran should be afforded an additional VA examination by the VA examiner who conducted the July 2013 VA spine examination, if available, for a supplemental opinion as to whether any such disability caused or aggravates the claimed back disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice that complies with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), must be provided to the Veteran, including a description of why his claim of service connection for a psychiatric disorder, to include depressive disorder or PTSD, was previously denied and what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

2.  Adjudicate the issues regarding whether separate compensable ratings are warranted for residuals of a gunshot wound of muscle groups V and VI, biceps and triceps, of the right arm and for residuals of a shell fragment wound manifested by muscle injury of the right leg.

3.  If, and only if, service connection is granted for residuals of a right leg shell fragment wound other than scars, schedule the Veteran for a VA spine examination with the same examiner who conducted the July 2013 VA spine examination, if available.  Following a review of the claims file and physical examination, the examiner should offer a supplemental opinion as to whether any back disability was caused or is aggravated by residuals of a right leg shell fragment wound other than scars.  If aggravated, specify the baseline of back disability prior to aggravation, and the permanent, measurable increase in back disability resulting from the aggravation by the service-connected right leg disability.  All opinions should be supported by a clear rationale, including a discussion of the facts and medical principles involved.

4.  After completing the above action, the claims to reopen the claim for service connection for a psychiatric disorder, for separate compensable ratings for residuals of a right arm gunshot wound and a right leg shell fragment wound, and for service connection for a back disability should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


